 



Exhibit 10.6

Summary of Certain Compensation Arrangements
for Named Executive Officers

2005 Target Bonus Amounts and Performance Criteria:

              2005 Target   Named Executive Officer   Bonus Amount  
 
       
Paul J. Klaassen
  $ 0 to $625,000  
Chairman of the Board and Chief Executive Officer
       
 
       
Thomas B. Newell
  $ 0 to $425,000  
President
       
 
       
Tiffany L. Tomasso
  $ 0 to $281,250  
Chief Operating Officer
       
 
       
Larry E. Hulse
  $ 0 to $202,500  
Chief Financial Officer
       
 
       
John F. Gaul
  $ 0 to $180,000  
General Counsel
       

      In January 2005, the Compensation Committee of the Board of Directors
determined that 2005 bonuses for each of the named executive officers will be
based on both the individual’s and the Company’s performance, and established
the principal performance criteria for such individuals. The 2005 performance
criteria for the named executive officers (excluding Mr. Klaassen) consist of
specified objectives pertaining to earnings per share, revenue under management,
general & administrative expense, growth in the number of managed and developed
communities and certain management and governance matters. In the case of
Mr. Klaassen, in accordance with the terms of Mr. Klaassen’s employment
agreement, the Committee determined that Mr. Klaassen’s 2005 performance
criteria consist of the performance criteria specified above for the other named
executive officers as well as specified objectives pertaining to communications
with investors and product development.

      For information regarding 2004 bonuses paid to the named executive
officers, see the disclosure under the caption “Executive Compensation and Other
Information” in the Company’s 2005 Annual Meeting Proxy Statement, as filed with
the Securities and Exchange Commission, which information is incorporated by
reference herein.

